
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1437
		IN THE HOUSE OF REPRESENTATIVES
		
			June 14, 2010
			Mr. Edwards of Texas
			 submitted the following resolution; which was referred to the
			 Committee on Education and
			 Labor
		
		RESOLUTION
		Congratulating the McLennan Community
		  College Highlanders men’s golf team for winning the 2010 NJCAA Division I Men’s
		  Golf Championship.
	
	
		Whereas, on Friday, May 21, 2010, the McLennan Community
			 College Highlanders men’s golf team won the 2010 NJCAA Division I Men’s Golf
			 Championship at the Robert Trent Jones Golf Trail River Course in Owens
			 Crossroads, Alabama;
		Whereas the Highlanders finished the Championship with a
			 three-round total of 860 strokes, 4 under par; beating the second place
			 Meridian Community College by 9 strokes;
		Whereas the Highlanders have won back-to-back national
			 championships under the leadership of Coach Vince Clark who won the 2009 Eaton
			 Golf Pride National Coach of the Year award;
		Whereas Coach Vince Clark was named as one of the 2010
			 Eaton Golf Pride District Coaches of the Year;
		Whereas Juan Salcedo, Tyler Russell, Nathan Anderson, and
			 Jeremy Lambright all were named to the National Junior College Athletic
			 Associated all-American team;
		Whereas the Highlanders were ranked number 1 in the Nation
			 and have only once finished out of first place during the 2009–2010 academic
			 year;
		Whereas the Highlanders were not only recognized as
			 National Champions but recognized for the second year in a row as an Academic
			 All-American Team;
		Whereas the McLennan Community College Highlassies women’s
			 golf team finished in second place at the NJCAA Women’s Golf National
			 Championship in Daytona Beach, Florida;
		Whereas both the McLennan Community College men’s and
			 women’s golf teams have displayed outstanding dedication, teamwork, and
			 sportsmanship throughout the season; and
		Whereas the Highlanders and Highlassies have brought pride
			 and honor to the State of Texas: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)congratulates the McLennan Community
			 College Highlanders men’s golf team and the university’s athletes, coaches,
			 faculty, students, and alumni on the winning of the 2010 NJCAA Division I Men’s
			 Golf Championship; and
			(2)recognizes
			 McLennan Community College for its excellence as an institution of higher
			 education.
			
